Citation Nr: 0931879	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In a February 2008 decision, the Board denied the claims on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a December 2008 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in December 2008 for 
development in compliance with the Joint Motion.  The appeal 
is remanded to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action is 
required.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the January 2004 VA medical examination reports which the 
Board relied upon in the February 2008 decision were 
inadequate.  Accordingly, in order to prevent prejudice to 
the Veteran, the part of the February 2008 decision of the 
Board which adjudicated the issues of entitlement to service 
connection for hypertension, to include as secondary to 
diabetes mellitus, and entitlement to service connection for 
a heart disorder, to include as secondary to diabetes 
mellitus, must be vacated, and a new decision will be entered 
as if the February 2008 decision by the Board had not 
adjudicated those issues.


REMAND

As noted in the Introduction above, the Court's December 2008 
order remanded the claims of entitlement to service 
connection for hypertension, to include as secondary to 
diabetes mellitus, and entitlement to service connection for 
a heart disorder, to include as secondary to diabetes 
mellitus, for readjudication consistent with the December 
2008 Joint Motion.  The Joint Motion stated that 
readjudication of the claims was required because the January 
2004 VA medical examination reports which the Board relied 
upon in the February 2008 decision were inadequate.  
Specifically, the Joint Motion stated that while these 
reports stated that the Veteran's hypertension and heart 
disorder were not caused by his diabetes mellitus, they did 
not discuss whether they had been aggravated by diabetes 
mellitus.  As such, the claim must be remanded for new 
medical examinations as the January 2004 VA medical 
examinations were inadequate.  38 C.F.R. § 3.159(c)(4) 
(2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if 
VA provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any hypertension and heart disorder 
found.  The claims file must be 
provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make these determinations 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any hypertension and heart 
disorder found are related to the 
Veteran's period of military service or 
to a service-connected disability, to 
specifically include the Veteran's 
diabetes mellitus.  The examiner must 
also provide an opinion as to whether 
any currently diagnosed hypertension or 
heart disorder was aggravated by the 
Veteran's diabetes mellitus.  Any 
opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled VA examination, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


